Citation Nr: 1229733	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiac disability, to include hypertrophic cardiomyopathy, status post pacemaker implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  He had additional service in the U.S. Army Reserve from 1970 to April 1999.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2006, April 2007, July 2009, and December 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic cardiac disability did not clearly and unmistakably exist prior to the Veteran's induction into active duty service in June 1967.

2.  A chronic cardiac disability, diagnosed as hypertrophic cardiomyopathy status post pacemaker implant and left ventricular hypertrophy, is not etiologically related to a period of active military service.  


CONCLUSION OF LAW

A chronic cardiac disability, diagnosed as hypertrophic cardiomyopathy and left ventricular hypertrophy, was not incurred or aggravated due to active service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an August 2006 supplemental statement of the case (SSOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the July 2012 SSOC.  Therefore, any timing deficiency has been remedied.


Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided VA examinations in August 2008 and May 2010.  An appropriate VA expert opinion was also obtained in June 2012.  

The Board also finds that VA has complied with the July 2006, April 2007, July 2009, and December 2010 remand orders of the Board.  In response to the Board's remands, the Veteran's complete service personnel records were obtained and added to the record.  The Veteran was informed in an October 2009 letter of the requirements for establishing service connection based on various types of reserve service.  The October 2009 letter also requested that the Veteran clarify the dates during Reserve service that he believed constituted the onset or aggravation of his cardiac disability.  The Veteran was also provided VA examinations in August 2008, May 2010, and a VA expert opinion was obtained in June 2012.  The case was then most recently readjudicated in July 2012.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Service Connection Claim

The Veteran contends that service connection is warranted for a cardiac disability claimed as hypertrophic cardiomyopathy as the condition had its onset in or was aggravated by active duty Reserve service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly shows a current disability.  In October 1997, a cardiac catheterization showed evidence of hypertrophic cardiomyopathy, and the Veteran has undergone treatment for this condition with private and VA health care providers throughout the claims period.  A pacemaker was implanted in June 1999, and private treatment records indicate that the Veteran's cardiac health has improved since that time.  In April 2006 and April 2007, a private doctor noted that there were no symptoms associated with the Veteran's cardiomyopathy, and upon VA examination in May 2010 the Veteran's disability was recharacterized as mild left ventricular hypertrophy.  Although the May 2010 VA examiner found that the Veteran did not have cardiomyopathy, hypertrophic cardiomyopathy was diagnosed by the Veteran's private cardiologists in June and September 2010 and by a VA cardiologist in June 2012.  The record therefore establishes the presence of a current cardiac disability, diagnosed as hypertrophic cardiomyopathy and left ventricular hypertrophy.    

The Board must now determine the whether the Veteran's cardiac disability was incurred or aggravated during a period of active service to allow for a grant of service connection.  Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, any period of active duty service for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training [INACDUTRA] from an injury incurred or aggravated in line of duty during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."

The record clearly verifies the Veteran's period of active duty service from June 1967 to June 1970.  However, he also served with the U.S Army Reserve from 1970 to April 1999 with various periods of ACDUTRA and INACDUTRA.  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the Reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is an example of ACDUTRA.  Inactive duty training (INACDUTRA) is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or for injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

38 U.S.C.A. § 101(24) was amended by the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No 106-419, to include within the definition of "active duty" periods of inactive duty training during which individuals become disabled or die from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 was also amended to reflect this change.  Consequently, service connection may be warranted where a veteran experiences an acute myocardial infarction, cardiac arrest, or cerebrovascular accident during a period of inactive duty training.  See 38 C.F.R. §§ 3.6(a), 3.303. 

The evidence does not show, and the Veteran does not contend, that he has experienced a myocardial infarction, cardiac arrest, or cerebrovascular accident during service.  Thus, in order to warrant service connection, the evidence must show that the Veteran's cardiomyopathy or ventricular hypertrophy were incurred or aggravated during his initial period of active service from June 1967 to June 1970 or during a period of ACDUTRA.

The Board notes that the record contains some evidence that hypertrophic cardiomyopathy may have pre-existed the Veteran's enlistment into active duty in June 1967.  The Board must therefore determine whether the presumption of soundness has been rebutted in this case.  A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  The Board notes that presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the Board may only apply the presumption of soundness to the Veteran's period of active duty service from June 1967 to June 1970.

The October 1966 enlistment examination is negative for any abnormalities of the heart.  Other treatment records from the Veteran's initial period of active service are silent for history, clinical findings, or diagnoses of a cardiovascular disability.  Clinical evaluation of the Veteran's heart and vascular system was also normal at the March 1970 service separation examination, and blood pressure was 138/78 at the entrance examination and 126/60 at the discharge examination.  An enlistment examination for the Veteran's entry into Reserve service in 1970 is not of record and therefore no heart or vascular conditions were "noted" at that time.  Therefore, the presumption of soundness is for application in this case.

The evidence weighing in favor of a finding that the Veteran's cardiomyopathy pre-existed service consists of several medical opinions and statements from the Veteran himself.  In an August 2008 examination report, a VA examiner concluded that the Veteran's hypertrophic cardiomyopathy was a genetic condition that had been present since birth.  A similar finding was made by a VA cardiologist who reviewed the claims file in June 2012; the VA cardiologist characterized the disability as a pre-existing condition.  The Veteran has also reported on several occasions, including in a February 2004 letter to VA, that he was told by a private doctor that his cardiomyopathy pre-existed his entry into active duty service.  

The Board notes that the Veteran's own account of a pre-existing disability does not, in and of itself, rebut the presumption of sound condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995).  In addition, the record contains other medical opinions indicating that the Veteran's cardiomyopathy did not pre-exist his military service.  The Veteran's private cardiologist stated in June 2010 and September 2010 letters that the Veteran's cardiomyopathy developed during a period of time dating from the 1980s to 1999, during the Veteran's Reserve service.  In a December 2008 letter, the private cardiologist also found that the Veteran's cardiomyopathy was more consistent with a hypertensive situation rather than a genetic cause.   Additionally, a May 2010 VA examiner determined that the Veteran's disability was due to hypertension.  Although these physicians did not explicitly state that the Veteran's cardiomyopathy was not a pre-existing condition, the identification of hypertension as a possible cause indicates a non-genetic etiology.  Accordingly, the Board cannot conclude that the Veteran's disability clearly and unmistakably pre-existed active duty service.  The presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

As noted above, service treatment records from the Veteran's period of active duty service are entirely negative for complaints or findings related to his heart.  While no heart problems were noted at the time of the Veteran's entry into Reserve service, other records from the Veteran's Reserve service show treatment for heart problems.  During a March 25, 1984 quadrennial examination, the Veteran manifested tachycardia and a systolic murmur.  The examiner noted that the Veteran had a known heart murmur and was followed by his family physician.  The record does not show any other cardiac findings until four years later during an April 24, 1988 periodic examination.  At that time, a systolic murmur was again noted and was found to be consistent with mitral valve prolapse (MVP) based on examination and echocardiogram.  In April 1992, the Veteran was placed on a physical profile prohibiting mandatory physical activity due to MVP and cardiac ischemia.  Another quadrennial examination on the same date also included diagnoses of MVP, ischemia, and ventricular hypertrophy.  In June 1997, an examination again showed MVP and an EKG was recommended.  In October 1997, the Veteran was evaluated by a private cardiologist and a cardiac catheterization was performed that showed evidence of hypertrophic cardiomyopathy.  The Veteran was placed on a physical profile in September 1998 for sedentary duty due to hypertrophic cardiomyopathy.  On April 5, 1999, he was medically disqualified for Reserve service.  

Thus, the earliest documented signs of heart abnormalities were during the March 25, 1984 and April 24, 1988 Reserve examinations.  The record contains competent medical evidence dating the onset of the Veteran's current cardiac disability to the March 1984 and April 1988 findings; a September 2010 letter from the Veteran's private cardiologist clearly states that the Veteran's systolic murmur in 1984 and 1988 were manifestations of hypertrophic cardiomyopathy with significant mitral regurgitation.  The August 2008 VA examiner also noted that hypertrophic cardiomyopathy is well known to produce systolic murmurs and in a November 2008 addendum opinion, specifically opined that the Veteran's March 1984 tachycardia and systolic murmur were caused by hypertrophic cardiomyopathy.  The Veteran has also dated the onset of his cardiac disability to the March 1984 and April 1988 examinations in numerous statements submitted to VA.  Accordingly, there is both competent medical and lay evidence weighing in favor of a finding that the diagnosed systolic murmur in March 1984 and April 1988 represents the onset of the Veteran's cardiac disability.  

The Board also notes that the March 1984 and April 1988 findings of a heart murmur could represent worsening of a pre-existing heart condition.  As noted above, the presumption of soundness does not apply to periods of ACDUTRA or INACDUTRA, therefore the Board's conclusion that the Veteran was presumed sound at the time of his entry into active duty in June 1967 does not apply to his Reserve service.  However, before determining whether the Veteran's disability was incurred or aggravated by his Reserve service, the Board must determine the character of the Veteran's Reserve service on March 25, 1984 and April 24, 1988.  If the Board finds that the Veteran served on ACDUTRA during these dates, service connection is possible for the Veteran's cardiac disability if the weight of the evidence shows it had its onset or was aggravated at that time; if the service is not shown to be ACDUTRA, service connection is precluded by 38 U.S.C.A. §§ 1110, 1131 (West 2002).

With respect to the characterization of the Veteran's service on March 25, 1984 and April 24, 1988, the record does not clearly verify these as periods of ACDUTRA.  One earnings and leave statement issued by the Defense Finance and Accounting Service and submitted to VA by the Veteran indicates that the Veteran received basic pay of $491.28 for the period from March 1, 1984, to March 31, 1984.  In the remarks section the dates March 3, 1984, March 4, 1984, and March 25, 1984, are designated, but the meaning of the designation of the dates is not immediately apparent.  Another earning and leave statement indicates that the Veteran received basic pay of $368.60 for the period from April 1, 1988, to April 30, 1988.  The remarks field indicates the dates April 23, 1988 and April 24, 1988, but again the meaning of the dates is not clear.  As a point of contrast, in August 1996, the Veteran submitted to the RO an earnings and leave statement reflecting duty from July 22, 1996, to August 2, 1996, for which he was paid $2,786.69, which is more consistent with what one might expect for a period of ACDUTRA than the March 1984 and April 1988 earnings and leave statements discussed above.  The 1996 earning and leave statement also specifically noted periods of ACDUTRA that were performed during the applicable pay period, in contrast to the March 1984 and April 1988 statements that provided ambiguous designations for the dates corresponding to the Reserve examinations.  

The Veteran's personnel records also do not establish that he served on ACDUTRA at the time his heart problems were first observed.   A chronological statement of retirement points indicates accumulation of both active duty and inactive duty points for the applicable time period, but does not indicate specific dates of service or specific types of duty.  From these documents, it appears possible that the Veteran's type of service on March 25, 1984 (a Sunday), and April 24, 1988 (a Sunday), may have been INACDUTRA weekend drills.  The record also contains copies of orders dated throughout the Veteran's Reserve service assigning him to various periods of ACDUTRA.  However, there are no orders verifying that he served a period of active duty on March 25, 1984 or April 24, 1988.  

Based on the contents of the Veteran's Reserve personnel records and earning and leave statements, the Board cannot conclude that he served a period of ACDUTRA on March 25, 1984 or April 24, 1988.  As noted above, the record contains evidence that the Veteran's cardiac disability, diagnosed as hypertrophic cardiomyopathy and left ventricular hypertrophy, had its onset or was aggravated during these periods of Reserve service.  However, as the Veteran has not been shown to have been serving on a period of ACDUTRA at that time, service connection is not possible and the claim must be denied.  

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a veteran's claim, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  However, in this case, the preponderance of the evidence is against the claim.  As such, the Board does not find that the evidence is in equipoise so as to warrant resolution of any doubt in the Veteran's favor.


ORDER

Entitlement to service connection for a cardiac disability, to include hypertrophic cardiomyopathy status post pacemaker implant and left ventricular hypertrophy, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


